Name: Commission Regulation (EC) NoÃ 1653/2005 of 10 October 2005 opening tariff quotas and laying down the duties applicable within these tariff quotas for imports into the European Community of certain processed agricultural products originating in Algeria
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  Africa;  processed agricultural produce;  international trade
 Date Published: nan

 11.10.2005 EN Official Journal of the European Union L 266/32 COMMISSION REGULATION (EC) No 1653/2005 of 10 October 2005 opening tariff quotas and laying down the duties applicable within these tariff quotas for imports into the European Community of certain processed agricultural products originating in Algeria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Whereas: (1) By its Decision of 18 July 2005 (2), the Council approved the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, hereinafter referred to as the Agreement. (2) The trade provisions set out in the Agreement provide for the application of mutual concessions regarding import duties for certain processed agricultural products. The Community concessions can take the form of duty-free imports within annual tariff quotas. (3) The tariff quotas provided for in the Agreement for imports of processed agricultural products originating in Algeria are annual and are to be applied for an indeterminate period. They should be opened for 2005 and for the following years. (4) For 2005 the volumes of the new tariff quotas should be calculated as a pro rata of the basic volumes specified in the Agreement, in proportion to the part of that year elapsed before the date of application of the Agreement. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) lays down the rules for managing tariff quotas designed to be used following the chronological order of dates of customs declarations. The tariff quotas opened by this Regulation should be managed in accordance with those rules. (6) Since the Agreement applies from 1 September 2005, this Regulation should apply from the same date and should therefore enter into force as soon as possible. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 The annual Community tariff quotas for imports of products originating in Algeria set out in the Annex are opened from 1 September 2005 to 31 December 2005 and from 1 January to 31 December of the following years. For 2005 the annual quota volumes set out in the Annex shall be reduced in proportion to the part of that year elapsed before the date of application of the Agreement. Article 2 The Community tariff quotas referred to in Article 1 shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) Not yet published in the Official Journal. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). ANNEX Annual tariff quotas for 2005 and the following years applicable on imports into the Community of certain products originating in Algeria covered by Council Regulation (EC) No 3448/93 and duties applicable within those tariff quotas Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation Order number CN Code Description of goods Annual quota volume (in tonnes net weight) Applicable duty within the limit of the annual quota (%) 09.1021 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 1 500 0 0403 10  Yoghurt:   Flavoured or containing added fruit, nuts or cocoa:    In powder, granules or other solid forms, of a milkfat content, by weight: 0403 10 51     Not exceeding 1,5 % 0403 10 53     Exceeding 1,5 % but not exceeding 27 % 0403 10 59     Exceeding 27 %    Other, of a milkfat content, by weight: 0403 10 91     Not exceeding 3 % 0403 10 93     Exceeding 3 % but not exceeding 6 % 0403 10 99     Exceeding 6 % 09.1022 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: 2 000 0 1902 30  Other pasta: 1902 30 10   Dried 1902 30 90   Other 09.1023 1902 40  Couscous: 2 000 0 1902 40 10   Unprepared 1902 40 90   Other